DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 10 is directed to a process. Claim 10 is representative of claims 1-9 and 11-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 10 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 10. A method comprising:
obtaining aspect data identifying a plurality of aspects for a user;
obtaining a plurality of reviews for at least one item;
determining portions of the plurality of reviews based on the obtained aspect data;
generating cluster data identifying clusters of the portions of the plurality of reviews; and
generating review summary data identifying a review summary based on the generated cluster data.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. A human can review a number of summaries for a particular product, organize the summaries into groupds and generate a review summary.
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Computing elements are in italics:
Claim 10. A method comprising:
obtaining aspect data identifying a plurality of aspects for a user;
obtaining a plurality of reviews for at least one item;
determining portions of the plurality of reviews based on the obtained aspect data;
generating cluster data identifying clusters of the portions of the plurality of reviews; and
generating review summary data identifying a review summary based on the generated cluster data.
Please note: Claims 10 and 18 lack processor element. System claim 1 executes claim 10 method and claim 18 stored instruction using generic computing elements.

Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 10. A method comprising:
obtaining aspect data identifying a plurality of aspects for a user;
obtaining a plurality of reviews for at least one item;
determining portions of the plurality of reviews based on the obtained aspect data;
“generating cluster data” identifying clusters of the portions of the plurality of reviews; and
generating review summary data identifying a review summary based on the generated cluster data.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Conclusion
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 13-15, 18 and 19 are rejected under 35 USC 102(a)(1) as being anticipated by Ehlen et al., US 2015/0186790 “Ehlen.”    
Ehlen teaches all the limitations in claims 1, 4-6, 10, 13-15, 18 and 19. For example in Ehlen, see at least:
[0005] Automated tools for summarizing product reviews are known in the art, for example as described by Wang and Yaman in U.S. patent application Ser. No. 12/346,903 entitled "Product or Service Review Summarization Using Attributes." 
[0006] (1) Reviewers use many different ways of writing about the same attributes of a product (e.g., "setup," "set-up," "set up," "installation," "configuration," etc.). 
[0007] (2) Multiple attributes are often referred to in the same sentence, often in complex ways. 
[0008] (3) Many sentences in reviews do not refer to any attributes of the product. 
[0009] (4) Attributes that reviewers find salient are often different from "standard" attributes that can be found in a more structured format. 
[0010] (5) Reviewers often use poor grammar and punctuation.
[0011] Accordingly, there is a need in the art for sophisticated tools for the automated analysis and summarization of reviews. Specifically, there is a need for tools that overcome the technical challenges of precisely summarizing relevant product attributes from imprecise and disparately worded reviews.
Please note: Please see Wang et al., US application serial number 12/346,903  below under Pertinent Prior Art.
Regarding claim 10.    A method comprising:
obtaining aspect data identifying a plurality of aspects for a user;
[0090] Display refinement by attribute. Such side-by-side displays may be dynamic, wherein the user's selection of a specific attribute will change the display. When the user selects one of the attributes (e.g. by clicking or mousing over the attribute in the display), products can be filtered or re-ordered by user manipulation of the attributes. If a user wishes to emphasize or de-emphasize a particular attribute, these can be manipulated at the attribute level and products will be re-selected or re-sorted according to the user's attribute manipulations. Users might manipulate the relative importance of these attributes using various means, including but not limited to HTML user interface controls such as hyperlinks, checkboxes, sliders, radio buttons, etc. In a display such as that depicted in FIG. 3, a set of products is displayed with the corresponding identified attributes, and the products are ranked by "ease of use" score, for example arranged left to right from highest ease of use score score to lowest. This interactive display can be changed by the user's selected of another attribute, for example, "display quality," upon which selection, the displayed set of products and their ranking in the display may be changed accordingly (e.g. left to right order in the exemplar display of FIG. 3.). Optionally, when an attribute is selected, sentences from the reviews that provide evidence on that attribute for that product may also be displayed below.
[0091] Search refinement by attribute. Similar to the display refinement, a user might also define particular attributes in an initial search query, and products returned in the search would be filtered or re-ordered according to the preferences. For example, consider the query, "LED TV that with good streaming apps that is easy to set up." Such a query could be analyzed by the attribute models and determined to relate to two attributes: Streaming apps and Configuration. A parse of this sentence could then break it into a main search term of a product category (search_term="LED TV"), and two facets of attributes with desired values (streaming_apps="good" and configuration="easy"). Products from the search category would then be filtered or ranked to satisfy these attribute constraints.
[0093] Personalizing search results or recommendations of products according to attribute profiles. Knowing certain configurations of attributes (or attribute profiles) may help to narrow a set of products from a category that are more appealing to some people than to others. One type of person may value the design of a product and be willing to spend extra money for that attribute, while another type of person may appreciate a good value more than they do design. If such preferences about a consumer are known, different products with these different attribute profiles can be targeted towards two different groups of consumers, offering a shopping experience that is more targeted towards the needs of different types of people.
obtaining a plurality of reviews for at least one item;
[0026] Attribute discovery. A pool of product reviews directed to products from a particular product category is analyzed to determine the attributes upon which consumers judge a product and to determine the wording(s) used by reviewers when describing/evaluating each attribute.
[0029] Step 1. Attribute References are Harvested. For each product within a product category, reviews are analyzed to determine which attributes have been mentioned in the pool of reviews. Language directed to a specific attribute is detected by segmenting reviews into individual segments (e.g., sentences or phrase "snippets") and analyzing each segment using the attribute models to determine what attribute or attributes the segment addresses, if any. Those segments found to be about a specific attribute are subsequently analyzed for sentiment.
[0036] In another embodiment, product attributes are discovered automatically from the product reviews themselves, using a variety of text processing techniques. There are generally two steps to automated attribute discovery: (1) discover the words and phrases that reviewers use to describe the product when writing a review (e.g., "battery life" or "speed" or "accuracy"); and (2) learn the differing wording and phrases that reviewers use to describe the same concept and group them into a single model of the concept (e.g., "set up" or "setup" or "installation" or "configuration" are all included in a single attribute called "installation").
[0037] One method to discover the words and phrases reviewers use to describe a product can be summarized as follows:
[0038] Step One: For a product category (e.g., "LED televisions"), a pool of reviews pertaining to different products within that product category is amassed. An automated language processing tool, as known in the art, such as a sentence segmenter is used to divide each review into a set of review sentences (S) that describe a product. As used herein, "sentences" may refer to complete sentences, segments of sentences, snippets, or other strings of words.
determining portions of the plurality of reviews based on the obtained aspect data;
[0091] Search refinement by attribute. Similar to the display refinement, a user might also define particular attributes in an initial search query, and products returned in the search would be filtered or re-ordered according to the preferences. For example, consider the query, "LED TV that with good streaming apps that is easy to set up." Such a query could be analyzed by the attribute models and determined to relate to two attributes: Streaming apps and Configuration. A parse of this sentence could then break it into a main search term of a product category (search_term="LED TV"), and two facets of attributes with desired values (streaming_apps="good" and configuration="easy"). Products from the search category would then be filtered or ranked to satisfy these attribute constraints.
generating cluster data identifying clusters of the portions of the plurality of reviews; and
[0043] Step Six. Merging. Attribute candidates comprising alternative words or wordings for the same attribute concept are merged into a single attribute concept to create coherent clusters.
[0052] This can be accomplished by numerous means known in the art for grouping of semantically similar words/phrases. One is to use a thesaurus-like lexicon (an open source example is WordNet) to look at the semantic similarities among words, which enables grouping of the attributes into reasonable clusters. A second approach is to use a vector space model representation for semantics that will effectively plot all of the attributes and words of a document (review) into an n-dimensional vector space. Vectors that are "close" to each other in that space, due to their usage in similar contexts, will tend to form a cluster that can be thought of as a "concept" (see, for example, Widdows, Dominic (2004). Geometry and Meaning. Center for the Study of Language and Information--Lecture Notes (Book 172). Stanford, Calif., and van Rijsbergen, C. J. (2004). The Geometry of Information Retrieval. Cambridge University Press, Cambridge, UK). Exemplary vector space models include the Latent Semantic Analysis (LSA) and Latent Dirichlet Allocation (LDA), both of which have been used extensively for semantic grouping in research contexts. LDA produces "topic models" from documents, and in the case of reviews a "topic" can be thought of as a single attribute.
generating review summary data identifying a review summary based on the generated cluster data.
[0086] For example, FIG. 2 depicts an exemplary displayed output (201) of a set of attributes for a television. The output depicted in FIG. 2 comprises a picture of the product (202), and the product model number (203). The output also depicts a pair of columns (204 and 205). Column 204 comprises multiple attributes of the television and Column 205 comprises the aggregated score for the television for each attribute, in this example depicted as stars that indicate the ratings for these attributes, e.g. out of five stars or out of ten stars. The exemplary display of FIG. 2 also includes a third column (206). In this column, sentences that provide evidence and explication for the television's ratings are displayed. Such sentences may describe various attributes of the product overall, or may be specific to a selected attribute, such as picture quality, for example, when such attribute is selected by the user, e.g. by clicking on or mousing over it.
Regarding claims 1 and 18: Rejections are based upon the disclosures applied to claim 10 and further disclosed by Ehlen regarding system computing components: 
[0015] Disclosed herein are a variety of systems, methods, computer programs, and other embodiments directed to the automated summarization of product reviews. It will be understood by one of skill in the art that the inventions described herein encompass overlapping subject matter comprising systems, methods, computer program products, and hardware directed thereto. It will be understood by one of skill in the art that the invention is practiced in any computing environment, broadly encompassing any type of computer, computer network, or combinations thereof and that practice of the invention is not limited to any single configuration of computers, operating systems, or programming languages.
[0016] In one aspect, the inventions described herein comprise systems, wherein specific processes are carried out using a combination of hardware elements and non-transitory computer-readable storage medium having computer-readable program instructions stored therein, i.e. software. In another aspect, the inventions described herein comprise specified methods which are carried out in a computing environment. In another aspect, the inventions described herein comprise memory means which store the specific computer-readable program instructions, i.e. software, which enables practice of the various methods and steps described herein.
Regarding claims 4, 13 and 19: Rejections are based upon the disclosures applied to claims 1, 10 and 18 and further disclosed by Ehlen regarding natural language processing: [0038] … An automated language processing tool, as known in the art, such as a sentence segmenter is used to divide each review into a set of review sentences (S) that describe a product. As used herein, "sentences" may refer to complete sentences, segments of sentences, snippets, or other strings of words.[0056] Step One: Using a natural language parser, the sentence is parsed into typed dependencies. See FIG. 1 for a sample parsing of "The brightness is great but the battery life is horrible."
Regarding claims 5, 6, 14 and 15: Rejections are based upon the disclosures applied to claims 1, 10 and 18, and further disclosed by Ehlen regarding word/sentence embedding: [0041] Step Four: Using tokenized sentences from S, optionally with tagged and lexicalized tokens determined in steps three and four, generate a parse tree for each sentence in S. Extract from each noun phrase (NP) any noun, noun-noun, or adjective-noun combinations and add them to a set of attribute candidates. Also adjectives are extracted from all verb-adjective phrases (VP) and retained as candidate attributes. [0043] Step Six. Merging. Attribute candidates comprising alternative words or wordings for the same attribute concept are merged into a single attribute concept to create coherent clusters. Please note: Ehlen is describing word embedding. [0044] Attribute Model Creation. Each attribute may be associated with one or more attribute models. The purpose of the attribute model is to identify whether or not a sentence from a consumer review refers to that attribute. The attribute model is a probabilistic prediction of a sentence or sentence segment's association with a specific attribute that relies on the presence and/or proximity of frequently-associated words, grammatical patterns, or any other elements present within the sentences that correlate with the sentence addressing that attribute. Please note: Ehlen is describing sentence embedding.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, in view of Daultani et al., US 2020/0134011 “Daultani.”   
Rejections are based in part on disclosures applied to claims 1 and 10, and further taught and/or suggested by Ehlen-Daultani.
Additionally in Ehlen, see at least:
[0065] In one embodiment, a sentiment model may be generated using two sets of test data comprising a set of sentences that is known to express positive sentiments about an attribute and a set of sentences which is known to express negative or neutral sentiments about an attribute. These are fed into a classifier, as known in the art, which calculates the correlation between a positive sentiment and the presence and/or position of certain words and word strings and other facets of the sentence contents or structure. For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these.
Although Ehlen does not expressly mention generating the review summary data based on applying a pointer-generator network to the generated cluster data, Daultani on the other hand would have taught and suggested to Ehlen such techniques.
In Daultani, see at least:
[0003] There are known techniques for generating a summary of a document, such as a web page.
[0054] In this embodiment, an element is a character or a term, or a combination thereof extracted using the algorithms from a document for which a summary is generated. In many cases, the element is a group of characters or terms extracted from a document, although a term that is not included in a document may be extracted as an element as in the SF. Typically, the element is a linguistic cluster of one to several characters or one to several terms.
[0096] FIGS. 9 and 10 are diagrams illustrating examples of summaries generated by the generating unit 105. In FIGS. 9 and 10, comparisons of known methods of TextRank and PG (Pointer Generator network) are also shown. TextRank is a type of non-learning models (unsupervised models) similarly to the algorithms described in this embodiment, and an algorithm applying a method of PageRank, which extracts the importance of website pages, to the natural language. PG is a type of learning models (supervised models) that need training data, and an algorithm using convolutional neural network in deep learning. PG is characterized in that sentences included in an entered document are not used as they are but changed so as to be generated as a summary.
[0098] FIG. 11 is a flow chart showing an example of processing executed in the summary generating system 1. The processing shown in FIG. 11 is executed by the server 10 when the CPU 11 operates in accordance with the program stored in the memory 12. The processing described below is an example of the processing executed by the functional block shown in FIG. 3.
[0099] As shown in FIG. 11, the CPU 11 refers to the product database DB1 stored in the memory 12, and obtains a description of a product for which a summary is generated (S1). In S1, the CPU 11 may select a description of any product from the products having descriptions stored in the product database DB1. For example, the CPU 11 selects a description for which a summary has not been generated as a target to generate a summary.
[0100] The CPU 11 obtains an appearance degree w.sub.n,i of each of a plurality of elements c.sub.i included in the description of the product based on each of a plurality of algorithm (S2). In S2, the CPU 11 uses each of BG, NE, SD, SF, Tf-Idf, and attribute extraction to extract elements i from the description, and obtains the appearance degrees w.sub.n,i based on the number of times the elements appear.
[0101] The CPU 11 normalizes the appearance degree w.sub.n,i of the element i for each of the algorithms (S3). In S3, the CPU 11 normalizes the appearance degree w.sub.n,i of the element i extracted by each of the algorithms based on the min-max normalization, and obtains the normalized appearance degree w′.sub.n,i.
[0102] The CPU 11 determines a threshold value th of filtering based on the distribution of the appearance degrees w′.sub.n,i normalized in S3 (S4). In S4, the CPU 11 determines the threshold value th such that, of all the elements i, the predetermined percentage of the elements i having the higher normalized appearance degrees w′.sub.n,i are extracted.
[0103] The CPU 11 filters the elements i based on the appearance degrees w.sub.n,i normalized in S3 and the threshold value th determined in S4 (S5). In S5, the CPU 11 compares an appearance degree w′.sub.n,i of each element i with the threshold value th, and extracts elements i having appearance degrees w′.sub.n,i equal to or more than the threshold value th from all of the elements i. As described above, when the filtering is executed, the values identifying the elements are reassigned, and the elements become elements k.
[0104] The CPU 11 selects at least one sentence j from the description of the product based on the normalized appearance degrees w.sub.k of the elements k filtered in S5 (S6). In S6, while satisfying the expressions 3 and 4, the CPU 11 selects at least one sentence j based on the ILP so as to be an approximate solution that maximizes the predetermined objective function indicated by the expression 2. That is, the CPU 11 selects a sentence j such that the sum total of the appearance degree w.sub.k of the selected element k is maximized under the condition that the amount of the selected sentence j is equal to or less than the upper limit value L, the element k included in the selected sentence j is always selected, and the selected element k is always included in any of the selected sentences j.
[0105] The CPU 11 generates a summary based on the sentences j selected in S6 (S7), and the processing terminates. In S7, the CPU 11 generates the summary by arranging the sentences j selected in S6 in order. If there is only one sentence j, such a sentence j becomes a summary. The CPU 11 stores the summary generated in S7 in the product database DB1. When the summary is stored in the product database DB1, the summary is displayed on the user terminal 30 when the user accesses the web page of the product.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of generating the review summary data based on applying a pointer-generator network to the generated cluster data as taught by Daultani would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Daultani to the teachings of Ehlen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Ehlen-Daultani’s system and methods using the pointer-generator network would be useful in generating a summarization of reviews.
Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, in view of Reisman et al., US 2009/0265307 “Reisman.”   
Rejections are based in part upon the disclosures applied to claims 1 and 10, and further taught and/or suggested by Ehlen-Reisman. Although in Ehlen, the user conducting a product search receives a summarization of multiple reviews of the product, Ehlen does not expressly mention sending the summarization to a second computer, e.g. second party or third party, in response to a message received from the second computer. Reisman on the other hand would have taught Ehlen various techniques for distributing the summarization in response to a user request.
In Reisman, see at least:
[0063] Additionally, in accordance with an exemplary embodiment of the claimed invention, the text generator 1300 generates an opinion summary so that the content is personalized for a particular user of the opinion summarization system 1000. The feature extractor 1200 and text generator 1300 filters or customizes the opinions that are used to generate the opinion summary (e.g., only use opinions from certain types of people, or from people who are similar to the user); filters or customizes topic, topic attributes, and topic comparisons discussed in the textual portion of the opinion summary to match the interests of the user; and customizes the language and vocabulary of the text of the opinion summary to the user.
[0064] In accordance with an exemplary embodiment of the claimed invention, the distribution system 1400 distributes and/or transmits the opinion summaries to users in a number of ways, for example: web server, which displays the opinion summaries on an internet site; Internet API (Application Programming Interface), which distributes the opinion summaries in electronic form for consumption by a third party computer program (or for display on a third party web site); Internet widgets, which display the opinion summaries on third party web site; and print publication.
[0065] In accordance with an exemplary embodiment of the claimed invention, the distribution system 1400 can additionally perform one or more of the following: solicit opinions for insertion in the opinion aggregation system 1100; communicate requests for new opinion summaries to the text generator 1300; and communicate information about users to the text generator 1300.
[0066] In accordance with an exemplary embodiment of the claimed invention, the opinion summarization system 1000 can be configured to produce and return summaries on-demand, or to produce and cache summaries before a request is received the user. It is appreciated that the system operator can configured the opinion summarization system 1000 depending on the desired response time, storage efficiency, and computational efficiency.
[0067] Turning now to FIG. 2, there is illustrated an exemplary use of the opinion summarization or summary system 1000 in accordance with an embodiment of the present invention. The opinion summarization system 1000 of FIG. 2 is implemented as an Internet API (Application Programming Interface) in accordance with an exemplary embodiment of the present invention. Preferably, the API has the following features: 
[0068] The direct consumers of the API are web sites (or other Internet or electronic services) operated by a third party, 
[0069] People use the third party web sites either to enter in their opinions on a topic, or to retrieve summaries on a topic; and 
[0070] The web sites then communicate with the API using HTTP/REST protocol either to transmit opinions into the API (as XML documents), or to retrieve topic summaries from the API (as XML documents).
Please note: As illustrated in Fig. 2 step 10, websites periodically poll the API for updated summaries for each topic. The polling results in a message being received at summarization system server.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of distributing a summarization of multiple reviews of a product in response to a message from a second computer, e.g. third party website poll of the API, as taught by Reisman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Reisman to the teachings of Ehlen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 7, 16 and 20 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, in view of Li et al., US 2018/0121555 “Li,” further in view of Shah et al., US 2020/0167604 “Shah.”   
Rejections are based in part on disclosures applied to claims 6,15 and 18, and further taught and/or suggested by Ehlen-Li-Shah. Although Ehlen does not expressly mention determining an average value of the word embeddings of each determined sentence, Li on the other hand would have taught Ehlen such techniques.
In Li, see at least:
[0039] FIG. 6 depicts an embodiment of the temporal identification module 56, including a rule-based temporal identification module 116, a temporal-specific word embedding (TSWE)-based temporal identification module 120, and a temporal identification database 124. The rule-based temporal identification module 116 processes the text of a social media posting according to a set of rules to attempt to make a determination as to whether the posting refers to an event in the predetermined time period. The TSWE-based temporal identification module 120 processes a social media posting by generating temporal-specific word embeddings for the posting, and classifying the posting based on the generated embeddings to make a determination as to whether the posting refers to an event in the predetermined time period. The API 60 of the temporal identification module 56, shown in FIG. 1, is omitted from FIG. 6 for illustration purposes, but may be included in the one or both of the rule-based temporal identification module 116 and TSWE-based temporal identification module 120, or as a separate component. The temporal identification database 124 stores determinations by the temporal identification modules 116, 120 as to whether the posting refers to an event in the predetermined time period in association with the posting.
[0062] At step 904, temporal-specific word embeddings are determined for words of the social media posting. In general, a word embedding is a numerical vector representing a meaning of a word of a lexicon in a vector space, where the vector space typically has a dimension much smaller than one dimension per word of the lexicon. Word embeddings may be generated using various different techniques, such as using a neural network to generate the word embeddings, where the neural network is trained with uses of words in contexts, such as, e.g., phrases and sentences. One technique to generate general word embeddings is the C&W technique, described in “Natural Language Processing (Almost) from Scratch,” Ronan Collobert et al., Journal of Machine Learning Research, 2011, which is hereby incorporated by reference herein in its entirety. General word embeddings typically represent the entire possible meaning of a word without any emphasis on any particular aspect. By contrast, in step 904, rather than a general word embedding, temporal-specific word embeddings are determined for words of the posting, where the temporal-specific word embeddings specifically model the temporal meaning of the words. Using general word embeddings directly in temporal identification is not typically effective, since they mainly model a word's semantic context, ignoring the temporal clues in text. This typically leads to words with opposite polarity, such as tomorrow and yesterday, being mapped onto embedding vectors that are close to each other in some dimensions. By contrast, the temporal-specific word embedding modifies general word embedding, such as the C&W technique, to additionally encode temporal information in the word embeddings.
[0064] At step 906, a representation of the social media posting is determined from the determined temporal-specific word embeddings for the words of the posting. As different social media postings may include text of varying size, while classifiers, such as used in the step 908 as discussed below, typically prefer inputs of fixed size, a representation of the social media posting having a fixed size may be determined from the determined word embeddings, of which there may be a varying number due to the potentially varying number of words in the posting. The representation may include at least one of: a minimum vector calculated from the word embeddings (i.e., a vector containing for each dimension a minimum of the values of all of the determined word embeddings for that dimension), a maximum vector calculated from the word embeddings (i.e., a vector containing for each dimension a maximum of the values of all of the determined word embeddings for that dimension), an average vector calculated from the word embeddings (i.e., a vector containing for each dimension an average of the values of all of the determined word embeddings for that dimension), or a concatenation of one or more of the minimum, maximum or average vectors…
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Li to the teachings of Ehlen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Rejections are based in part on the teachings and rationale applied to claims 7 and 16, and further taught and/or suggested by Ehlen-Li-Shah. Although Ehlen-Li determine an average value of the word embedding for each determined sentence, Ehlen-Li do not expressly mention cluster the sentence embedding into the clusters, Shah on the other hand would have taught and suggested Ehlen-Li such techniques.
In Shah, see at least:
[0065] Next, a vector representation for each sentence within the core set 506 and the edge set 508, respectively, is computed using a standard method such as term frequency-inverse document frequency (TF-IDF) vectorization or sentence embedding (step 656). A k-means clustering process is then performed on each set of vectors representing the core set 506 or the edge set 508 of each intent of the set of intents 510, respectively, where k equals the desirable (predefined by a user) size of the reduced set (step 658). From each of the k clusters, the longest sentence (utterance) is selected as a representative of the given cluster. Thus, as the per-cluster representatives are collected (and the other in-cluster members are ignored), the cluster sampling process effectively yields an “anti-clustering” effect where the selected samples are maximally spread (step 660). The method 650 ends (step 662).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of clustering the sentence embeddings as taught by Shah would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shah to the teachings of Ehlen-Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
	
Claims 8, 9 and 17 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, in view of Shah et al., US 2020/0167604 “Shah.”   
Rejections are based in part on disclosures applied to claims 5 and 15, and further taught and/or suggested by Ehlen-Shah. Although Ehlen does not expressly mention the representative portion of each cluster is the longest sentence embedding of each cluster, Shah on the other hand would have taught Ehlen such techniques.
In Shah, see at least:
[0065] Next, a vector representation for each sentence within the core set 506 and the edge set 508, respectively, is computed using a standard method such as term frequency-inverse document frequency (TF-IDF) vectorization or sentence embedding (step 656). A k-means clustering process is then performed on each set of vectors representing the core set 506 or the edge set 508 of each intent of the set of intents 510, respectively, where k equals the desirable (predefined by a user) size of the reduced set (step 658). From each of the k clusters, the longest sentence (utterance) is selected as a representative of the given cluster. Thus, as the per-cluster representatives are collected (and the other in-cluster members are ignored), the cluster sampling process effectively yields an “anti-clustering” effect where the selected samples are maximally spread (step 660). The method 650 ends (step 662).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of selecting the longest sentence in a cluster as representative of the cluster as taught by Shah would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shah to the teachings of Ehlen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0169317 (Wang et al.) July 1, 2010, discloses: Technology in which product or service reviews are automatically processed to form a summary for each single product or service. Snippets from the reviews are extracted and classified into sentiment classes (e.g., as positive or negative) based on their wording. Attributes are assigned to the reviews, e.g., based on term frequency concepts, as nouns, which may be paired with adjectives and/or verbs. The summary of the reviews belonging to a single product or service is generated based on the automatically computed attributes and the classification of review snippets into attribute and sentiment classes. For example, the summary may indicate how many reviews were positive (the sentiment class), along with text corresponding to the most similar snippet based on its similarity to the attributes (the attribute class).
US 2007/0271269 (Chen et al.) November 22, 2007, discloses: [0004] Techniques such as filtering, integration, and summarization have been used for managing, searching and processing high volume enterprise information. Filtering is discussed in Y. Zhang, "Using Bayesian Priors to Combine Classifiers for Adaptive Filtering," in the Proceedings of SIGIR 2004. Integration is discussed in, e.g., Y. Arens et al., "Query reformulation for dynamic information integration," in the Journal of Intelligent Information Systems, 1996. Summarization is discussed in, e.g., M. Hu and B. Liu, "Mining and Summarizing Customer Reviews," in the Proc. of ACM SIG KDD, 2004. These are powerful techniques for managing high volume enterprise information. Nevertheless, the continued growth in the volume and complexity of information being handled requires continued progress.
US 2019/0362020 (Paulus et al.) November 28, 2019, discloses: 
[0059] According to some embodiments, the neural network model 200 (e.g., language model 224) is trained before being employed or used to generate abstractive text summarizations. For this training, various datasets can be used, such as the CNN/Daily Mail dataset, as described in more detail in Hermann, et al., “Teaching machines to read and comprehend,” in NIPS, 2015 and Nallapati, et al., “Abstractive text summarization using sequence-to-sequence rnns and beyond,” Proceedings of SIGNLL Conference on Computational Natural Language Learning, 2016, both of which are incorporated by reference herein. Previous works on abstractive summarization either use an anonymized version of this dataset or the full original article and summary texts. In order to compare against previous results, the neural network model 200 can be trained on both versions of this dataset and evaluated. For the anonymized version, in some embodiments, the pre-processing steps described in further detail in Nallapati, et al., “Abstractive text summarization using sequence-to-sequence rnns and beyond,” Proceedings of SIGNLL Conference on Computational Natural Language Learning, 2016, which is incorporated by reference herein, are followed. For the full-text version, the pre-processing steps in further detail in See, et al., “Get to the point: Summarization with pointer-generator networks,” in ACL, 2017, which is incorporated by reference herein, are followed.
Hu et al., Item V, “Mining and Summarizing Customer Reviews,” discloses: techniques for generating feature-based summaries of customer reviews of product sold online.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 27, 2021